I concur with the majority's resolution of this case but wish to comment that assuming, arguendo, appellant's capacity to sue was not precluded by the cancellation of its articles of incorporation, the granting of appellee's motion for summary judgment remained proper.
The Mutual Settlement and Release Agreement entered into by Cleveland Neighborhood Health Services, Inc. ("CNHS") and St. Clair Builders, Inc. ("St. Clair") states in pertinent part:
"[I]n consideration of the sum of One Hundred Ten Thousand Nine Hundred Twenty Five and 70/100 Dollars ($110,925.70), * * * [St. Clair] does hereby forever release, acquit, and discharge Cleveland Neighborhood Health Services, Inc., [and] its agents * * * from and against any and all claims, * * * damages, actions,causes of action, * * * whether arising out of contract, tort orotherwise, in law or in equity, which it now has, has had or may hereafter have against Debtor arising from, connected with, inany way growing out of, resulting from or concerning, directlyor indirectly, a certain lawsuit entitled `ClevelandNeighborhood Health Services, Inc. v. St. Clair Builders, Inc.' * * *." (Emphasis added.)
There is no dispute between the parties that appellee acted as the agent of CNHS when it issued a supersedeas bond for the judgment in favor of St. Clair on the contract claim between St. Clair and CNHS. The release is explicit in stating that it encompassed CNHS's agents. Moreover, the release is explicit in stating that the agent is released from any causes of action in tort, said causes of action resulting, directly or indirectly, from the lawsuit between CNHS and St. Clair. The alleged tortious acts of appellee grew directly from the lawsuit between CNHS and St. Clair; the alleged tortious acts could not have resulted in and of themselves. Therefore, there remain no genuine issues of material fact for litigation as the mutual release agreement barred appellant's claims. *Page 682